Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koshimichi, Clinical Drug Investigation, Safety, Tolerability, and Pharmacokinetics of the Novel Anti-influenza Agent Baloxavir Marboxil in Healthy Adults: Phase I Study Findings, 01 Dec 2018, 38(12):1189-1196;  and Hayden, "Baloxavir Marboxil for Uncomplicated Influenza in Adults and Adolescents", The New England J of Med. 379 (10) , 913-923, 2018.

Koshimichi teaches that Baloxavir marboxil, (instant formula I) is the small molecule prodrug of the selective polymerase acidic protein inhibitor baloxavir acid that shows nanomolar antiviral activity against influenza A and B viruses in vitro.
Baloxavir marboxil (Xofluza®) was approved in Japan in February 2018 and in the United States of America in October 2018 for the treatment of influenza virus infection of type A or B. The approved dosage for adults and adolescents (~12 years of age) is 40 mg for patients weighing <80 kg and 80 mg for patients weighing ~80 kg.1 
The approved dosage for pediatrics (aged 11 years or younger) in Japan is 10 mg for patients weighing 10 to <20 kg, 20 mg for patients weighing 20 to <40 kg, and 40 mg for patients weighing ~40 kg.

Hayden teaches that in two randomized, double-blind, controlled trials involving otherwise healthy outpatients with acute uncomplicated influenza, after a dose-ranging (10 to 40 mg) placebo-controlled trial, a placebo- and oseltamivir-controlled trial of single, weight-based doses of baloxavir (40 or 80 mg) in patients 12 to 64 years of age during the 2016-2017 season was conducted. 
The dose of oseltamivir was 75 mg twice daily for 5 days. In the phase 2 trial, the median time to alleviation of  influenza symptoms was 23.4 to 28.2 hours shorter in the baloxavir groups than in the placebo group (P<0.05). In the phase 3 trial, the intention-to-treat infected population included 1064 patients; 84.8 to 88.1 % of patients in each group had influenza A(H3N2) infection. The median time to alleviation of symptoms was
53.7 hours (95% confidence interval [Cl], 49.5 to 58.5) with baloxavir, as compared with 80.2 hours (95% Cl, 72.6 to 87.1) with placebo (P<0.001 ). 
The time to alleviation of symptoms was similar with baloxavir and oseltamivir.
Baloxavir was associated with greater reductions in viral load 1 day after initiation of the regimen than placebo or oseltamivir. Adverse events were reported in 20.7% of baloxavir recipients, 24.6% of placebo recipients, and 24.8% of oseltamivir recipients. The emergence of polymerase acidic protein  variants with 138T/M/F substitutions conferring reduced susceptibility to baloxavir occurred in 2.2% and 9.7% of baloxavir recipients in the phase 2 trial and phase 3 trial, respectively. Single-dose baloxavir was without evident safety concerns, was superior to placebo in alleviating influenza symptoms, and was superior to both oseltamivir and placebo in reducing the viral load 1 day after initiation of the trial regimen in patients with uncomplicated influenza.
Accordingly, baloxavir is also suitable for adolescents close to 12 years of age.  

Claims 2-29:  Limitations of dependent claims any additional features which, in
combination with the features of any claim to which they refer, are within the purview of one of skill in the art.  The teachings found in the NPL documents filed 11/11/2020 are invoked here.  For example, claims 2, 3 are drawn to ‘patient selection’ of Whites and Asian ethnicity, addressed in Cite No. 6, Bjornsson teachings.  Likewise, claims 17-19 are drawn to determination of viral loading, taught in Chen reference.  Similarly, symptoms (claims 26), complications (claim 25) as well as pK and pD parameters, onset of treatment are taught in the NPL references. Also see  Stephen B. Hulley, Designing Clinical Research, 4th Edition, pages 1-367, 2013.  Marriott, Pharmaceutical Compound and Dispensing, Second Edition, 2010,  1-288 and Ansel, Pharmaceutical Dosage Forms and Drug Delivery Systems, 1999.  In the absence of a special technical effect, the determination of an effective dosage is no more than routine. . Again the active ingredients earlier is previously known and has undergone extensive clinical trials.  Using the routinely used parameters one of skill in the pharmaceutical art would arrive at the instant limitations.  For these reasons, the position taken (not an official notice) is that such limitations were known to the artisan in a way that would lead to selection/optimization.  
Therefore there is nothing unobvious in the instant claims.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-15  of U.S. Patent No. 11040048. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims contain overlapping subject matter.
Claims of ‘048 are drawn to compositions and methods of using the instantly pictured compounds.  For example, see dependent claims 4 and 7 of ‘048.  The active ingredients and disease being treated are same in both cases.  
The difference is limitations such as dosage, age of the subject etc. of the instant claims.   These imitations of dependent claims any additional features which, in
combination with the features of any claim to which they refer, are within the purview of one of skill in the art.  The teachings found in the NPL documents filed 11/11/2020 are invoked here.  For example, claims 2, 3 are drawn to ‘patient selection’ of Whites and Asian ethnicity, addressed in Cite No. 6, Bjornsson teachings.  Likewise, claims 17-19 are drawn to determination of viral loading, taught in Chen reference.  Similarly, symptoms (claims 26), complications (claim 25) as well as pK and pD parameters, onset of treatment are taught in the NPL references. Also see  Stephen B. Hulley, Designing Clinical Research, 4th Edition, pages 1-367, 2013.  Marriott, Pharmaceutical Compound and Dispensing, Second Edition, 2010,  1-288 and Ansel, Pharmaceutical Dosage Forms and Drug Delivery Systems, 1999.  For these reasons, the position taken (not an official notice) is that such limitations were known to the artisan in a way that would lead to selection/optimization.  

Likewise ( Likewise means for the same reasons discussed above), 
Claims 1-29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-12  of U.S. Patent No. 10633397. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims contain overlapping subject matter.

Claims 1-29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims1 of U.S. Patent No. 10392406. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims contain overlapping subject matter.
The claim of ‘406 is drawn to pharmaceutical composition of compound (I) of instant base claim.   The difference is that the instant claims are drawn to pharmaceutical  method of using this pharmaceutical composition of ‘406 with limitations such as dosage, age of the subject etc. These imitations of dependent claims any additional features which, in
combination with the features of any claim to which they refer, are within the purview of one of skill in the art.  The teachings found in the NPL documents filed 11/11/2020 are invoked here.  For example, claims 2, 3 are drawn to ‘patient selection’ of Whites and Asian ethnicity, addressed in Cite No. 6, Bjornsson teachings.  Likewise, claims 17-19 are drawn to determination of viral loading, taught in Chen reference.  Similarly, symptoms (claims 26), complications (claim 25) as well as pK and pD parameters, onset of treatment are taught in the NPL references. Also see  Stephen B. Hulley, Designing Clinical Research, 4th Edition, pages 1-367, 2013.  Marriott, Pharmaceutical Compound and Dispensing, Second Edition, 2010,  1-288 and Ansel, Pharmaceutical Dosage Forms and Drug Delivery Systems, 1999.  For these reasons, the position taken (not an official notice) is that such limitations were known to the artisan in a way that would lead to selection/optimization.  

Copending Applications
Applicant is encouraged to check for additional copending applications and issued patents for overlapping subject matter in the claims and file terminal disclaimers.  
MPEP 2001.06(b) Information Relating to or From Copending United States Patent Applications [R-08.2012]: The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are “material to patentability” of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, 12, 20, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term ‘preferably’ renders these claims vague and indefinite.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  For example, (in base) claim 1, what makes one effective dose preferable over the other, if both can be chosen equally.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625